DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
Drawings
The Examiner acknowledges that the Applicant’s cancellation of claims 5-8 and 11-13 renders the previous drawings objection moot. Therefore, the previous drawings objection has been withdrawn. 
Claim Rejections - 35 USC § 112
The Examiner acknowledges that the Applicant’s cancellation of claims 5-8 and 11-13 renders the previous rejection of claims 5-8 and 11-13 under 35 USC 112(a) moot. Thus, the previous rejections of claims 5-8 and 11-13 under 35 USC 112(a) have been withdrawn.  
The Examiner acknowledges that the Applicant’s amendments to claims 1 and 17 resolves the previous rejection of claims 1-19 under 35 USC 112(b). Thus, the previous rejections of claims 1-19 under 35 USC 112(b) have been withdrawn.  
Allowable Subject Matter
Claims 1-4, 9, 10, 14-19 and 21 are allowed.
The following is an Examiner's statement of reasons for allowance:
Regarding claim 1, the following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach, motivate or suggest one having ordinary skill in the art before the effective filing date to have a metal connection layer, where an orthographic projection of a pattern of the metal connection layer on the substrate at least surrounds half of at least one opening of the plurality of openings, and each of the plurality of elongated shape structures is isolated from an adjacent elongated shape structure within a display area of the display panel, the plurality of elongated shape structures and columns of a portion of the plurality of photo spacers are arranged alternatively in a first direction intersecting with the second direction in combination with the other limitations of claim 1.
Regarding claim 17, the following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach, motivate or suggest one having ordinary skill in the art before the effective filing date to form a metal connection layer, and each of the plurality of elongated shape structures is isolated from an adjacent elongated shape structure within a display area of the display panel, the plurality of elongated shape structures and columns of a portion of the plurality of photo spacers are arranged alternatively in a first direction intersecting with the second direction, each of the plurality of elongated shape structures includes a plurality of ring structures, each of the plurality of ring structures surrounds at least two of pixel units of the plurality of pixel units in combination with the other limitations of claim 17.
Regarding claim 21, the following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach, motivate or suggest one having ordinary skill in the art before the effective filing date to have no portion of the plurality of strip-shaped structures be located between two adjacent openings, a photo spacer of the plurality of photo spacers is located between the two adjacent openings, an orthographic projection of the metal connection layer on the substrate had no overlapping with an orthographic projection of the plurality of photo spacers in combination with the other limitations of claim 21.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fig. 6 of Lee et al. (US 2020/0235172) teaches where a spacer (Item PIT; Paragraph 0009) is present between a cathode electrode (Item TE) and a pixel (Item B or G or R), where the cathode electrode (Item TE) comprises a plurality of rings, such that a lateral leakage current is prevented. However, Lee does not teach where a metal connection layer includes a plurality of elongated shape structures and a plurality of photo spacers, where the elongated shape structures and columns of a portion of the plurality of the photo spacers are arranged alternatively in a first direction intersecting with a second direction, and at least two of pixel units are separated by a corresponding photo spacer of a remaining portion of the plurality of photo spacers. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891